         Case 21-31784 Document 188-1 Filed in TXSB on 08/05/21 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                     §
In re:                                               § Chapter 11
                                                     §
OFS INTERNATIONAL, LLC, et al.                       § Case No. 21-31784 (DRJ)
                                                     §
                Debtors.1                            § (Jointly Administered)
                                                     §

     ORDER GRANTING FERMATA TECHNOLOGIES LLC’S MOTION TO QUASH
    ULTRA PREMIUM SERVICES, L.L.C. AND IPSCO TUBULARS, INC’S NOTICE OF
        EXAMINATION UNDER RULE 2004 AND SUBPOENA DUCES TECUM

         Before the Court is Fermata Technologies, LLC’s August 5, 2021 Motion to Quash Ultra

Premium Services, L.L.C. and IPSCO Tubulars, Inc.’s Notice of Examination Under Rule 2004

and Subpoena Duces Tecem. After considering Fermata’s Motion and any response, the law, and

evidence submitted, the Court finds that Fermata’s Motion should be GRANTED.

         Accordingly, it is hereby ORDERED that Debtors’ Motion is GRANTED.



SIGNED: ______________________, 2021


                                                     _______________________________
                                                     Hon. David R. Jones
                                                     Chief United States Bankruptcy Judge




1
  The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers
are as follows: OFS International, LLC (3527); Threading and Precision Manufacturing, LLC (8899); and
OFSI Holding, LLC (3419).


                                                     1
